Exhibit 10.4

 

AMENDMENT TO MASTER RETAILER AGREEMENT

This AMENDMENT TO MASTER RETAILER AGREEMENT (this “Amendment”), dated as of June
 15, 2015 (the “Effective Date”), is made by and between SEALY MATTRESS COMPANY,
 an Ohio corporation (“Vendor”), and MATTRESS FIRM, INC., a Delaware corporation
(“Retailer”).

WHEREAS, Vendor and Retailer are parties to that certain Master Retailer
Agreement, dated effective as of January 1, 2014, as supplemented by that
certain Addendum No. 1 to Master Retailer Agreement, dated as of January 1, 2015
(the “Agreement”), pursuant to which Retailer and its Subsidiaries are
authorized to offer and sell, on a non-exclusive basis, Vendor products; and

WHEREAS, Vendor and Retailer desire to supplement the Agreement so that, among
other things, Retailer will be permitted to resale Vendor products to
Vendor-approved wholesaler(s). 

NOW THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Capitalized terms used, but not defined in this Amendment, have the meanings
assigned to them in the Agreement.

2.Section 4 of the Agreement is amended to read as follows:

“4.  Customers.  Except as provided in Section 4.a, Retailer will not sell or
ship Products to any person or entity other than retail consumers (end-users of
the product); provided that the foregoing shall not prohibit Retailer from
selling or shipping Products to hospitals, charities, shelters or government
entities or participating government programs, but Retailer agrees to defend,
indemnify and hold harmless Vendor from any claims related to any sale or
shipment to any entities other than retail customers, and Retailer shall be
solely responsible for complying with all state, local or federal laws
applicable to such shipments and programs.  Furthermore, Retailer shall not sell
any Products for delivery outside the United States of America.”

3.The following new section 4.a is added to the Agreement:

“4.a  Limited Distribution to Wholesaler(s); Exempt from Business Development
Program.  Retailer may sell and/or ship Products to Wayfair, Inc. or any of its
affiliates (collectively, “Wayfair”) for resale on “Wayfair” branded websites. 
Except for the Return Credit, Purchases of Vendor products by Retailer for or on
behalf of Wayfair will be not be eligible for participation in any Annual
Merchandising Program that may be in effect between Vendor and Retailer.  Vendor
may terminate Retailer’s right and authorization hereunder to sell and/or ship
Products to Wayfair by providing Retailer with at least ninety (90) days’ prior
written notice of such termination, and upon such termination, Retailer will
immediately cease all sales and/or shipments of Products to Wayfair, except that
Retailer may continue to ship Products to Wayfair in fulfillment of any sales
that were made prior to such termination.





--------------------------------------------------------------------------------

 



4.All of the terms and conditions of the Agreement remain in full force and
effect, are hereby ratified and confirmed by the parties hereto, and except as
supplemented by this Amendment, remain unchanged.

5.This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original and all of which together shall be one and the same
instrument.  This Amendment may be executed and delivered by electronic or
facsimile means, and electronic or facsimile copies of executed signature pages
shall be binding as originals.

IN WITNESS WHEREOF, the undersigned have duly executed this Addendum effective
as of the Effective Date.

VENDOR:

RETAILER:

SEALY MATTRESS COMPANY

 

 

By: /s/ Richard Anderson

Name: Richard Anderson

Title: EVP & President - NA

 

MATTRESS FIRM, INC.

 

 

By: /s/ Craig McAndrews

Name: Craig McAndrews

Title: Chief Merchandising Officer

 

 

Addendum No. 1 to Master Retailer Agreement

Page 2 of 2

--------------------------------------------------------------------------------